Citation Nr: 1024903	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-19 139	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus.

5.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.

6.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs
WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1967 to June 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2008 rating 
decision of the Philadelphia, Pennsylvania Department of Veterans 
Affairs (VA) Regional Office (RO) (which granted service 
connection for diabetes mellitus type II with erectile 
dysfunction, rated 20 percent) and from a December 2008 rating 
decision (which granted service connection for PTSD, rated 30 
percent), and denied service connection for obstructive sleep 
apnea syndrome, hypertension, bilateral hearing loss, and 
tinnitus.  In January 2010, a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is associated 
with the Veteran's claims file.  At the hearing additional 
evidence was received with a waiver of initial Agency of 
Jurisdiction consideration.

The issues pertaining to the rating for PTSD and service 
connection for sleep apnea, hypertension, bilateral hearing loss 
and tinnitus are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


FINDING OF FACT

On the record at the January 2010 hearing as well as in a January 
2010 written communication, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his appeal seeking 
an increased rating for diabetes mellitus; there are no questions 
of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met; the Board has no further jurisdiction in the 
matter of the rating for diabetes mellitus.  38 U.S.C.A. §§ 7104, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105 the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

At the January 2010 hearing before the undersigned the Veteran 
indicated (as the transcript of the hearing shows) that he was 
withdrawing his appeal in the matter of the rating for diabetes 
mellitus.  Moreover, he executed and submitted a written 
statement withdrawing his appeal in this matter.

The appellant has withdrawn his appeal in the matter of the 
rating for diabetes mellitus.  Hence, there remains no allegation 
of error of fact or law as to such issue for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review an appeal in this matter, and it must be dismissed.



ORDER

The appeal seeking a rating excess of 20 percent for diabetes 
mellitus is dismissed.


REMAND

At the January 2010 Travel Board hearing, the Veteran indicated 
that his PTSD had increased in severity.  In support of the claim 
for an increased rating for PTSD, he submitted a November 2009 
statement from R. B. Haynes, Ph.D. which suggests that his PTSD 
symptoms have increased in severity (and cause sleep apnea).  
Although the Veteran was afforded a VA psychiatric evaluation in 
December 2008 (eighteen months ago), in light of evidence of 
worsening symptoms of PTSD, another VA examination is necessary.  
See 38 C.F.R. § 3.327(a).

The Veteran seeks service connection for sleep apnea, 
hypertension, bilateral hearing loss, and tinnitus.  The record 
does not show that such disabilities were manifested in service, 
or for many years thereafter.  However, the Veteran has submitted 
an April 2009 treatment report from J. A. Cavuto, D.O. and a 
November 2009 statement from Dr. Haynes which relate sleep apnea 
to service-connected PTSD, and a July 2009 statement from M. H. 
Michelson, D.O., which suggests there is a nexus between the 
Veteran's hypertension and his service connected diabetes 
mellitus.  In addition, there is a June 2009 private medical 
statement from A. J. Ferrari, M.D., which relates the Veteran's 
bilateral hearing loss and tinnitus to his exposure to acoustic 
trauma in service (as a field artillery crewman).  

The Veteran has not been afforded VA examinations in connection 
with his claims of service connection for sleep apnea and 
hypertension.  The circumstances described above meet the "low 
threshold" standard as to when a VA examination to secure a 
medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Although the Veteran has been afforded two VA examinations in 
connection with his claims of service connection for bilateral 
hearing loss and tinnitus, most recently in August 2009 after 
receipt of a June 2009 private medical opinion, the examination 
reports merely conclude that the Veteran's hearing loss and 
tinnitus are not related to service because he had normal hearing 
at discharge.  Moreover, the August 2009 VA examination and 
opinion do not reflect consideration of the private medical 
conclusion by Dr. Ferrari in support of the Veteran's claims.  
Thus, the VA audiological examinations are inadequate for rating 
purposes.  Additionally, in light of the June 2009 opinion, the 
medical evidence in the claims file now includes conflicting 
opinions regarding a nexus between the Veteran's bilateral 
hearing loss and tinnitus and his service/noise trauma therein.  
Because the rationales expressed in the conflicting opinions cite 
to different factors, and do not account for the opposing 
opinion, another examination to secure a medical opinion to 
resolve the conflict is necessary.

Notably, the absence of evidence of hearing loss in-service is 
not fatal to a claim for that disability.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements of 
38 C.F.R. § 3.385) and a medically sound basis for attributing 
such disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensely v. Brown, 5 
Vet. App. 155, 159 (1993).  Service connection may be granted for 
disability [initially] diagnosed postservice upon a showing of a 
medical nexus between that disability and injury (to include 
noise exposure) or disease in service.  See, e.g., 38 C.F.R. 
§ 3.303(d).

Further, the record reflects that the Veteran receives ongoing 
private treatment for his claimed disabilities.  Thus, VA is on 
notice of additional likely pertinent medical records that are 
outstanding; such records must be secured.

Significantly, the United States Court of Appeals for Veterans 
Claims has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, at the January 2010 hearing, the Veteran testified that, 
over the last three years, he has lost his business as a result 
of his service connected disabilities (specifically PTSD).  He 
submitted a sworn statement which reflects dissolution of his 
pre-owned automobile sales business.  This evidence reasonably 
raises the matter of whether entitlement to a total disability 
rating based upon individual unemployability (TDIU) may be 
warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU 
is considered part of a claim for increase).  This matter has not 
yet been adequately addressed by the RO in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
the providers of any and all treatment and/or 
evaluation he has received for the 
disabilities at issue since his discharge 
from service (since December 2007 for PTSD) 
and to provide any releases necessary for VA 
to secure records of any such private 
treatment.  The RO should secure copies of 
complete clinical records from all identified 
sources.  The Veteran must specifically 
provide releases for complete records of any 
evaluations and/or treatment he received from 
Drs. Michelson, Haynes, Cavuto, and Ferrari.  
If any private provider does not respond to 
the RO's request for records, the Veteran 
should be so notified, and advised that 
ultimately it is his responsibility to ensure 
that such records are received.

2.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist to 
determine the severity of his PTSD and the 
likely etiology of his sleep apnea.  The 
Veteran's claims folder (to include this 
remand) and the criteria for rating PTSD must 
be available to, and reviewed by, the 
examiner in conjunction with the examination, 
and any indicated studies should be 
completed..  Based on review of the record 
and examination of the Veteran the examiner 
should provide opinions responding to the 
following.

(a)  Please identify all symptoms (and 
associated impairment of function) of the 
Veteran's PTSD.  Specifically please indicate 
the presence or absence of the symptoms in 
the criteria for ratings in excess of 30 
percent for such disability.

(b)  Please identify any (and all) 
psychiatric symptoms (and associated 
functional impairment) that are due solely to 
any co-existing, nonservice-connected 
psychiatric disability.  Please explain the 
basis for dissociating such symptoms from the 
service-connected PTSD.

(c)  Please provide an opinion as to whether 
the Veteran has a sleep disorder that is a 
separate and distinct entity from his PTSD.  
If so, please identify the symptoms and 
likely etiology of any such disability, to 
include whether it was caused or aggravated 
by the service-connected PTSD and diabetes.  

(d)  Please comment on the effect the 
Veteran's PTSD alone and his service 
connected disabilities, in combination, have 
on his employability, to include comment on 
the nature and extent of the functional 
impairment that is due to the combined 
effects of the service-connected disabilities 
(provide examples of the types of employment, 
if any, that remain feasible in light of the 
service-connected disabilities, and those 
precluded by the disabilities).  If any 
specialty examination is deemed necessary to 
assess the impact of the service connected 
physical disabilities on employment, such 
must be completed prior to the examination 
report.
The examiner should explain the rationale for 
all opinions, and should specifically comment 
on the April 2009 treatment report from J. A. 
Cavuto, D.O. and the November 2009 statement 
from Dr. Haynes which relate sleep apnea to 
the Veteran's service-connected PTSD.

3.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
physician to determine the likely etiology of 
his hypertension.  The Veteran's claims file 
(to include this remand) must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the record 
and examination of the Veteran the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or 
better probability) that the Veteran's 
hypertension was either caused or aggravated 
by his diabetes mellitus?  If it is 
determined that hypertension was not caused 
by the diabetes mellitus but was aggravated 
by such disease, the examiner should 
identify, to the extent possible, the degree 
of disability (in terms of manifestations/or 
impairment) that is due to such aggravation.  
The examiner must explain the rationale for 
all opinions given and is asked to 
specifically comment on the July 2009 
statement from Dr. Michelson, which suggests 
a nexus between hypertension and the service-
connected diabetes mellitus.  

4.  The RO should also forward the Veteran's 
claims file to an audiologist or otologist to 
secure a supplemental opinion to the December 
2008 and August 2009 examination reports.  
The claims file must be reviewed by the 
examiner.  The consulting medical provider 
should offer an opinion as whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's 
current bilateral hearing loss and/or 
tinnitus are causally related to his service, 
including as due to his exposure to acoustic 
trauma therein (the Veteran served as a FA 
crewman).  The consultant must explain the 
rationale for the opinion, and is asked to 
specifically comment on the June 2009 
statement from Dr. Ferrari, which relates the 
bilateral hearing loss and tinnitus to the 
Veteran's service/acoustic trauma therein.  

5.  The RO should adjudicate the matter of 
entitlement to a TDIU rating and readjudicate 
the remaining claims.  If a matter on appeal 
remains denied (TDIU only if the Veteran 
timely files a notice of disagreement with a 
negative decision and perfects his appeal 
after an SOC is issued) the RO should issue 
an appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


